Multiple Embodiments
As filed, this application contains the following separate embodiments of the disclosed design:
Embodiment 1: Figs. 1.1-1.3 (Drawn to a gymnastic apparatus with a playmat)
Embodiment 2: Figs. 2.1-2.4 (Drawn to a gymnastic apparatus without a playmat)

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct. See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959). Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application. See In re Platner, 155 USPQ 222 (Comm’r Pat. 1967). The difference in claim scope creates patentably distinct designs.  

The above embodiments divide into the following patentably distinct groups of designs:
		Group I: Embodiment 1
		Group II: Embodiment 2

Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of designs.
A reply to this requirement must include an election of a single group for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143.  Any reply that does not include election of a single group will be held nonresponsive.  Applicant is also requested to direct cancelation of all drawing figures and the corresponding descriptions which are directed to nonelected groups.

Should applicant traverse this requirement on the grounds that the groups are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another.  If the groups are determined not to be patentably distinct and they remain in this application, any rejection of one group over prior art will apply equally to all other groups.  See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965).  No argument asserting patentability based on the differences between the groups will be considered once the groups have been determined to comprise a single inventive concept.

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).

Additionally, renumbering of the drawing figures in any elected Group is neither required nor permitted. For ease of comparison with the International Registration, and for compliance with 37 CFR 1.1026 and Section 405 of the Administrative Instructions, the numbering of the drawing figures included in the elected Group must not be changed.  Upon election, applicant is requested to direct cancellation of all drawing figures and corresponding description from the nonelected Group(s).


Conclusion 
In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960). 

The references cited are pertinent to the claimed design, but no determination of patentability over the prior art will be made until this restriction requirement is resolved.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ryan Harvey, whose telephone number is (571) 272-7553.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower, can be reached at (571) 272-4496.  The USPTO official fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Ryan Harvey/Examiner, Art Unit 2917                                                                                                                                                                                                        August 25, 2022